BY EDGAR AND FACSIMILE Mr. Andrew Mew Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-0405 Phone Number: (202) 551-3377 October 15, 2010 Brazilian Distribution Company Form 20-F for the year ended December 31, 2009 Commission File No. 001-14626 Dear Mr. Mew: Brazilian Distribution Company ( Companhia Brasileira de Distribuição , the  Company ) has received the Staffs comment letter dated September 2, 2010 concerning the above-referenced filing on Form 20-F (the  20-F ). The Company advises you as follows regarding your comments. The Company acknowledges that: · The Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staffs comments or changes to disclosure in response to Staffs comments do not foreclose the Commission from taking any action with respect to the filing; and · The Company may not assert Staffs comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Mr. Andrew Mew Division of Corporation Finance  Securities and Exchange Commission September [ ], 2010 Page 2 Financial Statements and Notes Note4. Significant accounting policies, page F-16 d) Inventories, page F-25 SEC Comment No. 1 We note the cost of inventories includes warehouse costs. Please explain how your inclusion of storage costs in the carrying amount of inventories is consistent with IAS 2. Please refer to paragraphs 11 and 16(b) of IAS 2. Response to Comment No. 1 As of December 31, 2009, the Company had over 1,100 stores in 19 states of Brazil, supported by 28 distribution centers in 11 states. Over 85% of the Companys goods are delivered by its suppliers directly at its distributions centers. The Company then distributes the goods to its stores as needed. Only perishable or local products are delivered directly to stores. Given the large size of Brazil and the fact that Brazilian transportation infrastructure is insufficient to meet the countrys demand, especially in smaller, remote cities of Brazil, the Companys strategy relies very significantly on the distribution centers. We respectfully clarify that instead of storage costs, the costs that we capitalize actually represent costs related to our distribution centers, such as depreciation, personnel, etc. These costs qualify as inventory costs under IAS 2 because they are necessary to put the inventory in conditions required for transfer to the stores for sale, which we believe is what is contemplated in paragraph 15 of International Accounting Standard (IAS) No. 2. Note12. Property and equipment, net, page F-56 SEC Comment No. 2 Please revise your reconciliation to include increases or decreases during the period that result from impairment losses recognized or reversed. We note from the cash flow statements on page F-10 that you reported a loss of R 82,730 on disposal of property, plant and equipment and a fixed asset write off of R 7,818 for 2009, However, your reconciliation only reflects fixed asset disposal of R 25,996 for the same period. Please refer to paragraph 73(e) of IAS 16. Av. Brigadeiro Luis Antonio, n. 3.142  São Paulo/SP  Brasil Mr. Andrew Mew Division of Corporation Finance  Securities and Exchange Commission September [ ], 2010 Page 3 Response to Comment No. 2 The Company noticed that an amount was incorrectly classified in this line. The amount of R$82,730 presented on page F-10, less the amount of R$7,878 that is recorded in the cash flow statements as Provision for property and equipment write-off and losses (which we believe is the amount referred by you as R$7,818), equals R$74,912, and is composed of: (i) R$25,993 (as presented on page F-56), plus (ii) R$58,542 which was wrongly presented in this line, as explained below; minus (iii) R$4,330, which is the amount that represents the sales of fixed assets in the year; minus (iv) R$5,293, which is an amount relating to other items. The amount of R$58,542 referred in item (ii) above corresponds precisely to the appropriate adjustment to the lines of Loss on disposal of property, plant and equipment and Other taxes, in the cash flow statements, as shown on the table below: Original Adjustment Revised Loss on disposal of property, plant and equipment 82,730 (58,542) 24,188 Other taxes 21,638 58,542 80,180 Net cash flow provided by operating activities 1,842,843 - 1,842,843 The reason for the apparent inconsistency in these line items in the cash flow statements is the fact that, under Brazilian GAAP, the amount corresponding to the difference was part of a corporate restructuring where goodwill was considered as a tax benefit, thereby reducing taxes payable. Under IFRS, this amount is part of the goodwill generated in the acquisition of the non-controlling interest of ASSAI (note 15 c) and will remain under intangibles; therefore, a deferred income tax liability will be recorded as the benefit is utilized in the future. While the aforementioned amount of R$7,878 should have been included in a separate column in the fixed assets reconciliation, as per paragraph 73 (e) of IAS 16, we believe that the fact we did not do so is not material. The Company respectfully notes that it does not believe a restatement of the cash flow statement is necessary, since the difference is between lines of the operating activities, which does not affect the total of R$1,842,843. The Company will of course revise future filings. SEC Comment No. 3 Please explain to us how you derived a loss on disposal of property and equipment of R82,730 for2009 as reflected on your consolidated statements of cash flow given the disposal amount of R25,993 was reflected in your reconciliation. Av. Brigadeiro Luis Antonio, n. 3.142  São Paulo/SP  Brasil Mr. Andrew Mew Division of Corporation Finance  Securities and Exchange Commission September [ ], 2010 Page 4 Response to Comment No. 3 Please refer to our response to Comment No. 2. As explained there, the amount of R$82,730 presented on page F-10, less the amount of R$7,878 (referred by you as R$7,818) that was recorded in the cash flow statement as Provision for property and equipment write-off and losses, equals R$74,912, and is composed of: (i) R$25,993 (as presented on page F-56), which is the amount written off of the fixed assets; (ii) R$4,330, which is the amount that represents the sales of fixed assets in the year; (iii) R$58,542, which is an amount that was wrongly presented in this line, as aforementioned; and (iv) R$5,293, which is an amount relating to other items. SEC Comment No. 4 Please add a footnote to your reconciliation explaining the nature and related amount of the transfers reflected in the table. Explain to us why the total of the transfer amount column does not net to zero for2009. Response to Comment No. 4 This amount is related to software presented in the fixed assets roll forward on page F-56, as part of the net amount of R$52,657. Such amount was transferred to intangibles, represented by the amount of R$55,962, as shown in note 13, on page F-58. The difference of R$3,305 relates to other reconciling items. Although there was a misclassification between Property and equipment and Intangibles, the resulting difference is within the same group in the balance sheet and in the cash flow statement. The Company will revise future filings to correct this misclassification. Note18. Provision for contingencies, page F-89 SEC Comment No. 5 We note the line item of monetary restatement in your roll-forward table regarding various provisions for contingencies. In this regard, please tell us and disclose in more detail the nature of this adjustment. Response to Comment No. 5 Tax proceedings and fiscal debts are subject to monthly monetary restatement, which is an adjustment of the amount of the provisions for contingencies in accordance with index rates used by each tax jurisdiction. The monetary restatement is legally required for all tax amounts, including provisions for contingencies, which is why the Company included the respective amounts in the provision for contingencies estimates, in accordance with IAS 37. Av. Brigadeiro Luis Antonio, n. 3.142  São Paulo/SP  Brasil Mr. Andrew Mew Division of Corporation Finance  Securities and Exchange Commission September [ ], 2010 Page 5 Note24. Shareholders equity, page F-106 d) Capital reserve- Special goodwill reserve, page F-109 SEC Comment No. 6 We note your disclosure that the reserve was related to the tax benefit attributed to your non-controlling shareholders in connection with the corporate restructuring process in2006 and that the benefit will be converted in shares and redeemed by the shareholders according to the cash benefit. In this regard, explain to us why the obligation was recorded within equity rather than liabilities. We may have further comment. Response to Comment No. 6 The Company and its independent auditors, Ernst & Young Terco Auditores Independentes, are still studying the matter raised by the Staff in this Comment No. 6 and are diligently working to address your question. We hope to have a definitive position as soon as possible. h) Employees profit sharing plan. F-111 SEC Comment No. 7 Please tell us and revise your disclosure to briefly describe the employees profit sharing plan and the Board of Directors discretion in approving distributions. Response to Comment No. 7 The employees profit-sharing plan applies to two different groups of employees: (i) non-managerial employees (mainly administrative assistants and non-managerial store personnel) and (ii) managerial employees. Non-managerial employees receive a fixed profit-sharing amount according to the terms and conditions set forth in the collective bargaining agreements entered into among the companies of the Brazilian retail industry and labor unions. The relevant amount is generally fixed for each employee in each year, varying by position, location and duration of employment at CBD. Managerial employees receive a variable profit sharing compensation, based on the achievement of goals such as attainment of EBITDA targets and individual and team performance goals. Av. Brigadeiro Luis Antonio, n. 3.142  São Paulo/SP  Brasil Mr. Andrew Mew Division of Corporation Finance  Securities and Exchange Commission September [ ], 2010 Page 6 The Board of Directors decides on the criteria and the amounts for the yearly distributions. The Company will include this disclosure in future filings. Note31. First-time adoption of IFRS, page F-126 SEC Comment No. 8 We note your disclosure regarding several of the adjustments to the reconciliation states the adjustment is due to your accounting for the item under IFRS. Please tell us in more detail the basis for adjustments (b), (c), (f), (h), (i), and (j)and expand your disclosure to provide sufficient detail to enable a reader to better understand the reason for the difference in BRGAAP and IFRS for the specific adjustment reflected in your reconciliation. Please refer to paragraph25 and IG63 of IFRS1. Response to Comment No. 8 Item (b)  Assai business combination  F-132 Under Brazilian GAAP, the Assai transaction was accounted for at carryover cost, by comparing the acquisition price less the historical carrying amounts of the net assets. The non-controlling interest (formerly termed minority interest) was measured at the proportionate share of the acquired entitys identifiable net assets. The put option on the non-controlling interest was not recorded under Brazilian GAAP. Under IFRS, the Assai transaction was accounted for using the acquisition method under IFRS 3. The put option on the non-controlling interest was recorded as a liability as of January 1 and December 31, 2008, for a put option over the remaining 40%, finally acquired during 2009. Item (c)  Rossi business combination  F-133 Under Brazilian GAAP this transaction was accounted for as an operational leasing of assets of 5 stores from Rossi Supermercados (ROSSI). Under IFRS, the transaction was considered as an acquisition of a business under IFRS 3, and accounted for under the acquisition method. Item (f)  Miravalles IFRS equity pick up  F-134 Av. Brigadeiro Luis Antonio, n. 3.142  São Paulo/SP  Brasil Mr. Andrew Mew Division of Corporation Finance  Securities and Exchange Commission September [ ], 2010 Page 7 The Company holds a 50% voting interest in Miravalles. The difference in the equity pickup is related to the allowance for loan losses recorded in Brazilian GAAP, in accordance with applicable Central Bank of Brazil regulations, and, under IFRS, in accordance with IAS 39  Financial Instruments: Recognition and Measurement. Item (h)  Goodwill reversal 2008  F-135 The difference is related to the fact that goodwill is not amortized under IFRS, while it was amortized under Brazilian GAAP until December 31, 2008. Item (i)  Sendas minority shareholders elimination  F-135 Under Brazilian GAAP, Sendas has a minority interest, while under IFRS, as explained in Note 15 (d) , there is no minority interest. Item (j)  Stock options  F-135 The adjustment relates to minor differences in the calculation of forfeitures. SEC Comment No. 9 Refer to the consolidated balance sheets and income statements BR GAAP to IFRS reconciliations as of January1 and December31, 2008 and for the year then ended. We note several IFRS adjustments in your reconciliations without references to the footnotes within pages F-132 to F-136. Please provide us the references to the footnotes for each major reconciling adjustment. If an individual adjustment was a net amount made up of several amounts within the footnotes, please provide us the gross amounts from the footnotes and show us your calculations in the response. Response to Comment No. 9 Please find below cross references for information disclosed in the financial statements regarding balance sheets as of January 1, 2008 and December 31, 2008, and income statement for the year ended December 31, 2008. Av. Brigadeiro Luis Antonio, n. 3.142  São Paulo/SP  Brasil Mr. Andrew Mew Division of Corporation Finance  Securities and Exchange Commission September [ ], 2010 Page 8 31.2.4 Consolidated balance sheet  BR GAAP to IFRS reconciliation  January 1, 2008 (*) BRGAAP IFRS Adjustm. IFRS Assets Current Assets Cash and cash equivalents 1,064,132 (5,077) 1,059,055 Accounts receivable , net 1,362,473 - 1,362,473 Inventories 1,534,242 - 1,534,242 Recoverable taxes 379,935 - 379,935 Accounts receivable from vendors 453,889 - 453,889 Deferred tax assets (**) 88,128 (88,128) - Other 119,345 (4,023) 115,322 Total current assets 5,002,144 (97,228) 4,904,916 Noncurrent assets Accounts receivable 371,221 - 371,221 Recoverable taxes 141,791 - 141,791 Deferred tax assets (**) 1,047,426 103,906 1,151,332 Related parties (i) 258,232 (200,000) 58,232 Restricted deposits for legal proceedings 205,000 - 205,000 Other (c) 47,466 (32,608) 14,858 Investments (f) 110,987 (17,777) 93,210 Property and equipment, net (c) (d) (g) 4,817,186 11,531 4,828,717 Intangible assets (i) (c) (b) 748,803 388,477 1,137,280 Total noncurrent assets 7,748,112 253,529 8,001,641 Total assets 12,750,256 156,301 12,906,557 Av. Brigadeiro Luis Antonio, n. 3.142  São Paulo/SP  Brasil Mr. Andrew Mew Division of Corporation Finance  Securities and Exchange Commission September [ ], 2010 Page 9 31.2.4 Consolidated balance sheet  BR GAAP to IFRS reconciliation  January 1, 2008 (Continued) (*) BR GAAP IFRS Adjustm. IFRS Current liabilities Trade payable 2,339,262 - 2,339,262 Loans and financing 1,440,570 (1,504) 1,439,066 Debentures 29,765 - 29,765 Payable related to private equity (k) - 165,440 165,440 Payroll and related charges 173,053 - 173,053 Taxes and social contributions payable 102,418 - 102,418 Related parties 13,106 - 13,106 Dividens payable 50,084 - 50,084 Financing due to purchase of real estate 15,978 - 15,978 Rentals payable 44,159 - 44,159 Deferred income (e) - 44,474 44,474 Payable related to acquisition of noncontroling interest (b) - 144,719 144,719 Other (e) 162,031 (15,214) 146,817 Total current liabilities 4,370,426 337,915 4,708,341 Noncurrent liabilities Loans and financing (a) (c) 970,815 (10,734) 960,081 Debentures 777,024 - 777,024 Tax payable in installments 250,837 - 250,837 Provision for contingencies 1,216,189 - 1,216,189 Other (e) 77,612 17,807 95,419 Total noncurrent liabilities 3,292,477 7,073 3,299,550 Equity Capital 4,149,858 - 4,149,858 Reserves 799,819 (51,011) 748,808 Total shareholders equity 4,949,677 (51,011) 4,898,666 Non-controlling interest 137,676 (137,676) - Total equity 5,087,353 (188,687) 4,898,666 Total equity and liabilities 12,750,256 156,301 12,906,557 Av. Brigadeiro Luis Antonio, n. 3.142  São Paulo/SP  Brasil Mr. Andrew Mew Division of Corporation Finance  Securities and Exchange Commission September [ ], 2010 Page 10 31.2.5 Consolidated balance sheet  BR GAAP to IFRS reconciliation  December 31, 2008 (*) BRGAAP IFRS Adjustm. IFRS Assets Current Assets Cash and cash equivalents 1,625,612 (2,096) 1,623,516 Accounts receivable , net 1,519,966 - 1,519,966 Inventories 1,570,863 - 1,570,863 Recoverable taxes 322,368 - 322,368 Accounts receivable from vendors 356,962 - 356,962 Deferred tax assets (**) 94,358 (94,358) - Other 162,347 (7,004) 155,343 Total current assets 5,652,476 (103,458) 5,549,018 Noncurrent assets Accounts receivable 374,618 - 374,618 Recoverable taxes 283,861 - 283,861 Deferred tax assets (**) 1,035,716 9,585 1,045,301 Related parties (i) 276,472 (200,000) 76,472 Restricted deposits for legal proceedings 250,595 - 250,595 Other 39,355 (23,508) 15,847 Investments (f) 113,909 (21,185) 92,724 Property and equipment, net 4,859,481 7,561 4,867,042 Intangible assets (i) (c) (b) (k) (h) 659,710 503,413 1,163,123 Total noncurrent assets 7,893,717 275,866 8,169,583 Total assets 13,546,193 172,408 13,718,601 Av. Brigadeiro Luis Antonio, n. 3.142  São Paulo/SP  Brasil Mr. Andrew Mew Division of Corporation Finance  Securities and Exchange Commission September [ ], 2010 Page 11 31.2.5 Consolidated balance sheet  BR GAAP to IFRS reconciliation  December 31, 2008 (Continued) (*) BR GAAP IFRS Adjustm. IFRS Current liabilities Trade payable 2,409,501 - 2,409,501 Loans and financing 300,580 (2,881) 297,699 Debentures 36,861 - 36,861 Payroll and related charges 224,103 - 224,103 Taxes and social contributions payable 110,234 - 110,234 Related parties 12,433 - 12,433 Dividens payable 67,994 - 67,994 Financing due to purchase of real estate 45,747 - 45,747 Rentals payable 42,130 - 42,130 Deferred income (e) - 67,906 67,906 Payable related to acquisition of noncontroling interest (b) - 157,192 157,192 Other 168,412 (11,423) 156,989 Total current liabilities 3,417,995 210,794 3,628,789 Noncurrent liabilities Loans and financing (a) (c ) 2,300,235 14,521 2,314,756 Debentures 777,868 - 777,868 Tax payable in installments 200,827 - 200,827 Provision for contingencies 1,244,125 - 1,244,125 Deferred tax liability - 4,863 4,863 Other 93,152 - 93,152 Total noncurrent liabilities 4,616,207 19,384 4,635,591 Equity Capital 4,450,725 - 4,450,725 Reserves 956,991 46,505 1,003,496 Total shareholders equity 5,407,716 46,505 5,454,221 Minority interest 104,275 (104,275) - Total equity 5,511,991 (57,770) 5,454,221 Total equity and liabilities 13,546,193 172,408 13,718,601 Av. Brigadeiro Luis Antonio, n. 3.142  São Paulo/SP  Brasil Mr. Andrew Mew Division of Corporation Finance  Securities and Exchange Commission September [ ], 2010 Page 12 31.2.6 Consolidated income statement  BR GAAP to IFRS reconciliation  December 31, 2008 (*) BR GAAP IFRS Adjustm. IFRS Gross sales 20,856,769 (1,095) 20,855,674 Taxes on sales (2,823,659) - (2,823,659) Net of sales 18,033,110 (1,095) 18,032,015 Cost of sales (13,279,497) - (13,279,497) Gross profit 4,753,613 (1,095) 4,752,518 Operating (expenses) income Selling (2,857,116) (196) (2,857,312) General and administrative (j) (574,023) (16,597) (590,620) Depreciation and amortization (i) (h) (604,743) 162,029 (442,714) Other operating income (expenses), net (e) (10,914) (8,147) (19,061) Operating profit 706,817 135,994 842,811 Net financial expenses (316,788) (14,778) (331,566) Equity pickup results 2,922 (3,408) (486) Income before income and social contribution taxes and employees' profit sharing and minority interest 392,951 117,808 510,759 Income and social contribution taxes (111,006) (36,234) (147,240) Income (loss) before employees' profit sharing and minority interest 281,945 81,574 363,519 Employees profit sharing (22,173) - (22,173) Net income 259,772 81,574 341,346 Attributable to equity hoders the parent 260,427 80,919 341,346 Attributable to nocontrolling interest (655) 655 - Net income 259,772 81,574 341,346 Av. Brigadeiro Luis Antonio, n. 3.142  São Paulo/SP  Brasil Mr. Andrew Mew Division of Corporation Finance  Securities and Exchange Commission September [ ], 2010 Page 13 (*)Refer to explanations of reconciling items on pages F-132 to F-136, footnote 31.2.3 of the 20-F form. (* *) Deferred income taxes adjustments related primarily to the reclassification to non-current assets under IFRS as well as the net effect of temporary differences arising from IFRS adjustments. SEC Comment No. 10 Please delete the title of the officer from the first sentence of each certification. The certification should be in the exact format provided by Item601(b)(31) of RegulationS-K. Refer also to Form20-F Instructions as to Exhibits. Response to Comment No. 10 The Company will comply with the comment by filing an amendment to Form 20-F to correct the format of the certifications. If you have any questions or wish to discuss any matters relating to the foregoing, please contact Vitor Fagá de Almeida of the Company at (011-55-11) 3886-0421. Very truly yours, /s/ José Antônio de Almeida Filippo José Antônio de Almeida Filippo Chief Financial Officer /s/ Vitor Fagá de Almeida Vitor Fagá de Almeida Investor Relations Officer cc: Andrew B. Jánszky and Fabiana Y. Sakai  Milbank, Tweed, Hadley & McCloy LLP Av. Brigadeiro Luis Antonio, n. 3.142  São Paulo/SP  Brasil
